Citation Nr: 9934657	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether the veteran's claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), is "well grounded".  

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1964 to November 
1967.  He had service in Vietnam from January 26, 1967 to 
November 19, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO which denied service connection for PTSD.  In September 
1997 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, will be discussed in the Remand 
section of this decision.  


FINDING OF FACT

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is plausible.  


CONCLUSION OF LAW

The veteran has submitted a well grounded claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's December 1963 examination prior to service 
entrance, he was evaluated as psychiatrically normal on 
clinical evaluation.  Review of the service medical records 
reveals that the veteran was seen on November 11, 1967 for 
emotional problems due to marital difficulties.  He was 
prescribed Librium.  Later that same day, the veteran was 
admitted for controlled sedation.  On November 15, 1967 the 
veteran was provided a limited physical profile due to a 
situational anxiety reaction.  It was stated that the veteran 
had a severe situational reaction secondary to domestic 
problems that could only be rectified by his return to the 
continental United States.  On his November 1967 examination 
prior to service discharge, psychiatric evaluation revealed 
an anxiety reaction (situational type).  It was noted that he 
had recently lost 10 pounds, which was attributed to current 
nervous trouble.  It was also noted that the veteran had 
excessive worry and nervous trouble resulting from 
situational circumstances.  

Private clinical records reflect hospitalization in August 
1981, after the veteran had what was described as a 
hysterical episode in which he had flashbacks and thought he 
was back in the Vietnam War.  He was also noted to be 
depressed.  It was said that he had never had any flashbacks 
before.  It was also noted that the veteran had been working 
very hard as a police officer and had only been sleeping for 
four hours a night.  At the time of discharge from the 
hospital, the diagnosis was atypical dissociative disorder.  
The records also indicate that he was under further 
psychiatric treatment from September 1981 through February 
1983 and again from August 1984 to November 1984.  

The veteran was hospitalized at a VA medical facility in 
August and September 1996 for the treatment of flashbacks.  
The discharge diagnoses on Axis I were PTSD (provisional) and 
history of alcohol dependence.  Subsequent VA outpatient 
treatment for psychiatric symptoms is indicated.  

On VA psychiatric examination in December 1996, the veteran 
gave a history of service in Vietnam from January to November 
1967.  He said that he drove a tractor-trailer and other 
vehicles between bases and was exposed to sniper fire during 
these trips.  He said that a friend of his killed himself 
while on guard duty on the same night that the veteran was on 
guard duty.  He also reported that he was attacked by two 
armed people while driving a truck and he said that he ran 
them over.  He also reported that he had to "clean up" 
after a plane crash.  He said that, in November 1967, he 
developed anxiety, fearfulness, crying spells and depression.  
He said that, on that occasion he gave his weapon to a 
military policeman because he feared that he would hurt 
himself.  The veteran said that his wife had deserted him at 
that time, but stressed that this was not the entire reason 
for his symptoms. He noted that his symptoms were also due to 
the stress of his duties.  It was also noted that the veteran 
had been hospitalized in 1981 after an incident in which he 
dressed in his military uniform and marched away from his 
home.  

On the examination, the veteran complained of sleeping 
problems, nightmares about Vietnam, and temper problems.  He 
said that he was anxious around oriental people and he was 
extremely responsive to helicopters and tree lines.  After 
evaluation, the diagnoses on axis I was PTSD, provisional.  
The examiner commented that he had some difficulty getting 
specific stressors in a detailed manner.  There was also a 
question as to whether the more severe of the veteran's 
symptoms of PTSD were related to behavior during an alcoholic 
blackout.  

During a hearing at the RO in September 1997, the veteran 
said that he was a tanker truck driver in Vietnam.  His unit 
was the 35 th Tactical Fighter Wing stationed at Phranrang, 
Vietnam.  He also said that he served on guard duty during 
his Vietnam service.  He also said that he was involved in 
recovering bodies from a C-47 aircraft crash that occurred in 
July 1967.  He also said that a friend killed himself during 
his service in Vietnam.  

In a September 1997 statement, the veteran's wife described 
his psychiatric symptoms and their effect on their family 
life.  

Of record is a copy of a newspaper article concerning the 
crash of a U.S. Navy C47 transport plane which crashed 10 
miles North of Phanrang, Vietnam on March 11 of an unstated 
year.  

In a September 1997 statement from the Director of the U.S 
Armed Forces Center for Research of Unit Records (USASCRUR) 
it was reported that the enclosed copies of historical 
reports submitted by the 35th Tactical Fighter Wing for the 
period from November 1966 to December 1967 revealed 
significant combat situations encountered by the unit, but 
did not document the aircraft incident which the veteran 
reported as having occurred during June and July 1967.  It 
was requested that the veteran provide more specific 
information.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 1991 & Supp. 1999)  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

The threshold question in regard to the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is whether the veteran has met his burden of 
submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, the claim must fail and there is no duty to 
assist the veteran in its development.  38 
U.S.C.A.§ 5107(a)(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has submitted a 
well-grounded claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

According to a decision of the Court, a well-grounded claim 
requires competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury during service (lay or medical evidence) and a 
nexus between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran's service medical records effect treatment for 
what was described as a severe anxiety reaction.  An anxiety 
reaction is a neurosis, which is a chronic psychiatric 
disorder.  Moreover, the post service medical evidence shows 
treatment in 1981 for what was diagnosed as an atypical 
dissociative disorder, which is also a neurosis.  Finally, 
after a VA psychiatric examination in December 1996, a 
provisional diagnosis of PTSD was rendered.  This psychiatric 
disability is also a neurosis.  The service medical records 
indicate that the veteran's inservice psychiatric symptoms, 
diagnosed as anxiety reaction, may have been a transitory 
situational reaction, as distinguished from a chronic 
neurosis.  However, the veteran's psychiatric symptoms during 
service, when viewed in conjunction with the veteran's post 
service psychiatric symptoms may also have represented the 
onset of a chronic psychiatric disorder.  Since that is the 
case, the requirements of a well grounded claim for an 
acquired psychiatric disorder have been met.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

Moreover, the Board finds that the veteran's claim for 
service connection for PTSD is also well grounded.  The 
veteran served in Vietnam and has reported a stressor 
incident while in Vietnam that involved recovering the 
remains of people killed in an airplane crash.  He has also 
submitted a newspaper article describing an aircraft crash 
near his base in Vietnam, which resembles his description of 
the incident that he has claimed as a stressor for PTSD.  
Furthermore, he was given a provisional diagnosis of PTSD 
after a December 1996 VA psychiatric examination.  In the 
Board's opinion, such evidence is sufficient to render well 
grounded the veteran's claim for service connection for PTSD.

ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is well grounded.  To 
this extent, the appeal is granted.  


REMAND

Prior to further appellate consideration of the veteran's 
well grounded claim for service connection for an acquired 
psychiatric disorder to include PTSD, further development by 
the RO is necessary.  

As noted above, the veteran has asserted that he was involved 
in the recovery of bodies from the crash of a C47 aircraft 
near his base.  He was in Vietnam in March of 1967, and the 
newspaper article indicates that the plane crashed on or 
about March 11, of an unstated year.  It is reasonably 
possible that it can be ascertained if the plane crashed on 
or about March 11, 1967.  The RO should attempt to obtain 
verification of this reported stressor incident from USASCRUR 
prior to further adjudication of the veteran's claim for 
service connection for PTSD.  

Given the provisional nature of the diagnosis of PTSD 
reported after the veteran's December 1996 VA examination, as 
well as the treatment which the veteran received in service 
for psychiatric symptoms attributed to a situational anxiety 
neurosis and the subsequent evidence of symptoms of a 
variously diagnosed neurosis after service, the Board also 
believes that he should be afforded a further VA psychiatric 
examination to determine the nature, severity and etiology of 
his current psychiatric disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should again contact the 
USASCRUR and request that organization 
to ascertain if a U.S. Navy C 47 
aircraft crashed near Phanrang Vietnam 
on or about March 11, 1967, killing 
its passengers.  If this incident is 
verified, the USASCRUR should 
ascertain if members of the veteran's 
unit (35th Tactical Fighter Wing) were 
sent to the site of that crash to 
recover the remains of the personnel 
killed on that occasion.  

2. Irrespective of whether verification 
from USASCRUR is obtained in regard to 
the incident discussed in the 
preceding paragraph, the veteran 
should be afforded a VA psychiatric 
examination to ascertain the nature 
and severity of the veteran's current 
psychiatric disorder and whether it is 
related to service.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder, 
including a copy of this decision and 
remand must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed in detail.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  In addition, the 
examining physician must be informed 
of the results of the attempt to 
verify the reported stressor discussed 
in numbered paragraph one, above.  If 
PTSD is diagnosed, and the reported 
stressor is verified, the examiner 
should comment as to whether it is at 
least as likely as not that this 
disorder is the result of that 
particular stressor.  The examiner 
should also express an opinion as to 
whether it is at least as likely as 
not that any acquired psychiatric 
disorder diagnosed on the current 
examination, is related to the 
psychiatric symptoms noted during 
service, and diagnosed as a 
situational anxiety reaction.  

3. Then, the RO should review the 
veteran's claim.  If the benefit 
sought is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to ensure that the veteran 
receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







